Title: To George Washington from Joseph Reed, 22 June 1780
From: Reed, Joseph
To: Washington, George



Sir
Philad.—June 22. 1780

Your Excellys Favour of the 19th Inst. requesting 250 Waggons from this State was duly received & Orders have issued accordingly. I fear the Collection of them considering the great Demand by Mr Cornay & other Causes will be more tedious than the Exigency of our Affairs will well admit. The Number of Waggons in this State is most amazingly diminished—the County of Lancaster which formerly returned 1620, now has but 370, & other Counties have fallen off in the same Proportion. The miserable Wages allowed by the United States have occasioned many Farmers to break up their Teams, & proved a very

great Discouragement. The Wages at present are but 6/8 hard Money ⅌ Day: If more adequate Wages could be obtained I am perswaded this Service will go on better. The Quartermasters have several hundred ready made Waggons in the State, for which we could by one Means or other procure Horses if a Union of our Force could be obtained. After they have equipp’d as many Teams as they are able, & we have done the same without drawing from each other, if they could assist us with the Waggons or we them with Horses I imagine we shuld make a very respectable Addition.
I have ever understood, & so I believe the Fact is, that the Deficiency of Transportati[o]n from Trentn does not arise from any other Cause, than a Want of Money to pay the Teams—This is a Want we very sensibly feel here for in the late Scarcity of Beef we disbursed every Shilling we could command, & the Demands of the Quarter Master & Commissary are like Spunges that soak up all new Supplies. The Money allotted by the State for Flour was by Directi[o]n of Congress applied to the Meat, & I very much fear the Consequences of this Division will embarass us. The new Plan of a Bank seemed to go on with great Spirit, & I hope will be continue to do so, as it appears to be the only System which can give timely Aid—but the ⟨Finger⟩ of Party is so manifest that I sometimes have my Doubts. I have given it every Forwardness in my Power, & shall continue to do so whatever my private Opinion of the Designs & Plans & secondary Views may be. I wish the Gentlemen here had done the same with the Money issued by the State, which is acknowledged by themselves to be well secured & yet is most disingenuously evaded & depreciated. Had this seasonable & proper Measure met with des⟨erved⟩ & proper Support, we should now have had 10,000 Bbbles of Flour on Hand, & a proportionate Quantity of Forage besides many other Articles of equal Use.
We have now in the Barracks 50 Recruits & more daily coming in, we think it best to forward them as they arrive & shall assoon as equippd send them off.
Mrs Washingtn does us the Favour of lodging with us & was very well last Evening. I am with great Respect & Regard Dear Sir Your most Obed. & Affect. Hbble Servt

Jos: Reed

